UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number: 811-4786 Ariel Investment Trust (Exact name of registrant as specified in charter) 200 East Randolph Street Suite 2900 Chicago, IL 60601 (Address of principal executive offices) Mareile Cusack 200 East Randolph Street Suite 2900 Chicago, IL 60601 (Name and address of agent for service) with a copy to: Arthur Don Greenberg Traurig, LLP 77 West Wacker Drive Suite 3100 Chicago, IL 60601 (312) 456-8438 Registrant's telephone number, including area code: (312) 726-0140 Date of fiscal year end: September 30, 2015 Date of reporting period: June 30, 2015 Item 1. Schedule of Investments. Ariel Fund schedule of investments 06/30/15 (UNAUDITED) Number of shares Common stocks — 89.50% Value Consumer discretionary & services—26.98% International Speedway Corp., Class A $ Interpublic Group of Cos., Inc. Newell Rubbermaid Inc. Mohawk Industries, Inc.(a) TEGNA, Inc. Royal Caribbean Cruises Ltd. Meredith Corp. Sotheby’s Madison Square Garden Co., Class A(a) Mattel, Inc. Graham Holdings Co., Class B Gannett Co., Inc. Consumer staples—3.21% J.M. Smucker Co. Energy—0.93% Contango Oil & Gas Co(a)(b) Financial services—25.99% Lazard Ltd, Class A KKR & Co. L.P. JLL CBRE Group, Inc., Class A(a) First American Financial Corp. Dun & Bradstreet Corp. Western Union Co. Janus Capital Group Inc. Fair Isaac Corp. Health care—7.81% Laboratory Corp. of America Holdings(a) Bio-Rad Laboratories, Inc.(a) Charles River Laboratories Intl, Inc.(a) Materials & processing—4.25% Simpson Manufacturing Co., Inc. U.S. Silica Holdings, Inc. Producer durables—17.49% Kennametal Inc. Bristow Group Inc. Brady Corp., Class A MTS Systems Corp.(b) Snap-on Inc. Blount Intl, Inc.(a)(b) Littelfuse, Inc. IDEX Corp. Technology—2.84% Anixter Intl Inc.(a) Total common stocks (Cost $1,433,770,116) Principal amount Repurchase agreement — 4.87% Value Fixed Income Clearing Corporation, 0.00%, dated 06/30/2015, due 07/01/2015, repurchase price $124,446,462, (collaterized by Federal Home Loan Bank, value $11,444,400, 3.18%, due 12/06/2032; Federal Home Loan Bank, value $39,062,940, 5.50%, due 07/15/2036; Federal National Mortgage Assoc., value $76,432,500, 3.40%, due 03/14/2033) (Cost $124,446,462) $ Total Investments—94.37% (Cost $1,558,216,578) Cash, Other Assets less Liabilities—5.63% Net Assets—100.00% $ (a) Non-income producing. (b) Affiliated company (See Note Three). A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel Appreciation Fund schedule of investments 06/30/15 (UNAUDITED) Number of shares Common stocks — 94.91% Value Consumer discretionary & services—22.84% Interpublic Group of Cos., Inc. $ Omnicom Group Inc. CBS Corp., Class B Viacom, Inc., Class B International Speedway Corp., Class A Newell Rubbermaid Inc. Nordstrom, Inc. TEGNA, Inc. Tiffany & Co. Madison Square Garden Co., Class A(a) Mattel, Inc. Sotheby’s Coach, Inc. Consumer staples—3.45% J. M. Smucker Co. Energy—2.52% National Oilwell Varco Contango Oil & Gas Co.(a) Financial services—31.86% First American Financial Corp. AFLAC Inc. Western Union Co. Northern Trust Corp. Lazard Ltd, Class A Franklin Resources, Inc. JLL KKR & Co. L.P. Blackstone Group L.P. CBRE Group, Inc., Class A(a) T. Rowe Price Group, Inc. Janus Capital Group Inc. Health care—13.28% Zimmer Biomet Holdings, Inc. Laboratory Corp. of America Holdings(a) St. Jude Medical, Inc. Thermo Fisher Scientific Inc. Bio-Rad Laboratories, Inc.(a) Producer durables—18.84% Stanley Black & Decker, Inc. Kennametal Inc. Bristow Group Inc. Illinois Tool Works Inc. Snap-on Inc. Towers Watson, Class A Technology—2.12% 678,400 Anixter Intl Inc.(a) Total common stocks (Cost $1,202,599,374) Principal amount Repurchase agreement — 4.87% Value Fixed Income Clearing Corporation, 0.00%, dated 06/30/2015, due 07/01/2015, repurchase price $101,534,271, (collaterized by Federal National Mortgage Assoc., value $103,567,375, 2.64%, due 09/13/2023) (Cost $101,534,271) $ Total Investments—99.78% (Cost $1,304,133,645) Other Assets less Liabilities—0.22% Net Assets—100.00% $ (a) Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel Focus Fund schedule of investments 06/30/15 (UNAUDITED) Number of shares Common stocks —99.66% Value Consumer discretionary & services—11.50% Newell Rubbermaid Inc. $ Bed Bath & Beyond Inc.(a) Pier 1 Imports, Inc. Apollo Education Group, Inc., Class A(a) Consumer staples—4.74% CVS Health Corp. Energy—11.97% National Oilwell Varco Exxon Mobil Corp. Apache Corp. Chesapeake Energy Corp. Financial services—18.20% Western Union Co. Goldman Sachs Group, Inc. Morgan Stanley JPMorgan Chase & Co. Bank of New York Mellon Corp. Health care—18.49% Laboratory Corp. of America Holdings (a) Johnson & Johnson Zimmer Biomet Holdings, Inc. Hanger, Inc. (a) Baxter International Inc. St. Jude Medical, Inc. Bio-Rad Laboratories, Inc. (a) Materials & processing—6.81% Mosiac Co. Barrick Gold Corp. Producer durables—13.83% Stanley Black & Decker, Inc. Lockheed Martin Corp. Kennametal Inc. Technology—14.12% Oracle Corp. International Business Machines Corp. Microsoft Corp. Anixter Intl Inc.(a) Total common stocks (Cost $51,151,147) Principal amount Repurchase agreement — 0.20% Value Fixed Income Clearing Corporation, 0.00%, dated 06/30/2015, due 07/01/2015, repurchase price $121,359, (collaterized by Federal Home Loan Bank, value $126,225, 3.18%, due 12/06/2032) (Cost $121,359) $ Total Investments—99.86% (Cost $51,272,506) Other Assets less Liabilities—0.14% Net Assets — 100.00% $ (a) Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel Discovery Fund schedule of investments 06/30/15 (UNAUDITED) Number of shares Common stocks — 96.40% Value Consumer discretionary & services—16.92% Century Casinos, Inc.(a) $ Rosetta Stone Inc.(a) XO Group Inc.(a) International Speedway Corp., Class A Superior Industries Intl, Inc. LeapFrog Enterprises, Inc.(a) Energy—5.54% Contango Oil & Gas Co.(a) Gulf Island Fabrication, Inc. Mitcham Industries, Inc.(a) Financial services—17.49% Cowen Group, Inc., Class A(a) Capital Southwest Corp. First American Financial Corp. AV Homes, Inc.(a) MB Financial, Inc. Health care—2.46% Kindred Biosciences, Inc.(a) Vical Inc.(a) Materials & processing—10.07% Rentech, Inc.(a) Landec Corp.(a) Orion Energy Systems, Inc.(a) Simpson Manufacturing Co., Inc. Producer durables—12.35% Furmanite Corp.(a) Spartan Motors Inc. Team, Inc.(a) Erickson Inc.(a) Brink’s Co. Electro Rent Corp. Technology—20.00% RealNetworks, Inc.(a) Imation Corp.(a) PCTEL, Inc. Seachange Intl, Inc.(a) Brooks Automation, Inc. Telenav Inc.(a) Rubicon Technology, Inc.(a) Utilities—11.57% ORBCOMM, Inc.(a) Pendrell Corp.(a) Total common stocks (Cost $41,715,697) Principal amount Repurchase agreement — 4.10% Value Fixed Income Clearing Corporation, 0.00%, dated 06/30/2015, due 07/01/2015, repurchase price $1,589,730, (collaterized by Federal Home Loan Bank, value $1,622,225, 3.18%, due 12/06/2032) (Cost $1,589,730) $ Total Investments—100.50% (Cost $43,305,427) Liabilities less Other Assets—(0.50)% ) Net Assets — 100.00% $ (a) Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel International Fund schedule of investments 06/30/15 (UNAUDITED) Number of shares Common stocks — 92.72% Value Austria—0.44% Vienna Insurance Group $ Canada—2.83% Rogers Communications Inc. IGM Financial Inc. Chile—0.51% Banco Santander-Chile ADR China—7.12% China Mobile Ltd. ADR Baidu, Inc. ADR(a) China Mobile Ltd. Lenovo Group Ltd Denmark—0.10% Vestas Wind Systems AS Finland—4.04% Nokia Corp. ADR Nokia Corp. France—4.06% BNP Paribas SA Michelin (CGDE) Technip SA L’Air Liquide SA Eutelsat Communications Euler Hermes Group Germany—14.00% Deutsche Boerse AG Dialog Semiconductor plc(a) Telefonica Deutschland GmbH & Co. SAP SE Deutsche Post AG Beiersdorf AG Hong Kong—0.70% Yue Yuen Industrial Holdings Ltd. Li & Fung Ltd Ireland—1.91% Ryanair Holdings plc ADR(a) Israel—0.61% Bank Leumi Le-Israel BM(a) Italy—1.78% Mediaset SpA Snam SpA DiaSorin SpA Japan—16.58% Nintendo Co., Ltd. Shimamura Co., Ltd. Anritsu Corp. Toyota Motor Corp. Canon Inc. Daito Trust Construction Co., Ltd. Nikon Corp. Japan Tobacco Inc. Canon Inc. ADR Tokyo Electron Ltd. OBIC Co., Ltd. Shizouka Bank Ltd. Luxembourg—0.35% RTL Group(b) RTL Group(c) Macau—0.12% Wynn Macau Ltd. Netherlands—4.10% Ahold N.V. Gemalto N.V. Singapore—0.54% United Overseas Bank Ltd. Spain—0.97% Tecnicas Reunidas SA Banco Popular Español SA Sweden—0.44% H&M Hennes & Mauritz AB, Class B Switzerland—9.61% Roche Holding AG Swisscom AG UBS AG 58 SGS SA(a) 59 Banque Cantonale Vaudoise 98 Zurich Insurance Group Ltd Nestle SA United Kingdom—17.68% GlaxoSmithKline plc ADR Reckitt Benckiser Group plc HSBC Holdings plc Royal Dutch Shell plc ADR British American Tobacco plc ADR GlaxoSmithKline plc British Telecom Group plc HSBC Holdings plc ADR Countrywide plc IMI plc Diageo plc BT Group plc ADR IG Group Holdings plc Royal Dutch Shell plc, Class A United States—4.23% Philip Morris Intl, Inc. Core Laboratories N.V. Harman Intl Industries, Inc. Markit Ltd.(a) Ruckus Wireless, Inc.(a) Total common stocks (Cost $15,271,311) Number of shares Investment companies—0.64% Value Exchange Traded Funds—0.64% Vanguard MSCI EAFE ETF $ Total investment companies (Cost $88,905) Principal amount Repurchase agreement — 4.32% Value Fixed Income Clearing Corporation, 0.00%, dated 06/30/2015, due 07/01/2015, repurchase price $774,591, (collaterized by Federal Home Loan Bank, value $794,750, 3.18%, due 12/06/2032) (Cost $774,591) $ Total Investments—97.68% (Cost $16,134,807) Cash, Other Assets less Liabilities—2.32% Net Assets—100.00% $ (a) Non-income producing. (b) This security was purchased through more than one stock exchange and this line represents shares purchased through Xetra. (c) This security was purchased through more than one stock exchange and this line represents shares purchased through Euronext Brussels. ADR American Depositary Receipt See Notes to Schedules of Investments. Ariel Global Fund schedule of investments Number of shares Common stocks — 92.92% Value Brazil—0.81% Itau Unibanco Holding SA ADR $ Souza Cruz SA Canada—1.83% Rogers Communications Inc. IGM Financial Inc. Chile—1.20% Banco Santander-Chile ADR China—8.45% China Mobile Ltd. Baidu, Inc. ADR(a) China Mobile Ltd. ADR Lenovo Group Ltd Finland—2.15% Nokia Corp. ADR Nokia Corp. France—2.12% Michelin (CGDE) BNP Paribas SA Technip SA Germany—5.82% Deutsche Boerse AG Telefonica Deutschland GmbH & Co. Dialog Semiconductor plc(a) Hong Kong—0.25% Yue Yuen Industrial Holdings Ltd. Li & Fung Ltd Israel—0.18% Bank Leumi Le-Israel BM(a) Italy—0.29% Mediaset SpA Japan—7.25% Nintendo Co., Ltd. Shimamura Co., Ltd. Daito Trust Construction Co., Ltd. Japan Tobacco Inc. Toyota Motor Corp. Nikon Corp. Canon Inc. Toyota Motor Corp. ADR Anritsu Corp. Macau—0.05% Wynn Macau Ltd Mexico—0.23% Santander Mexico Financial Group ADR Netherlands—1.35% Ahold N.V. Peru—0.20% Credicorp Ltd. Singapore—0.33% United Overseas Bank Ltd. Spain—0.46% Tecnicas Reunidas SA Switzerland—7.06% Roche Holding AG Swisscom AG 49 SGS SA Turkey—0.47% Turkcell Iletisim Hizmetleri AS ADR BIM Birlesik Magazalar AS United Kingdom—7.37% GlaxoSmithKline plc ADR GlaxoSmithKline plc HSBC Holdings plc Reckitt Benckiser Group plc British Telecom Group plc HSBC Holdings plc ADR Diageo plc United States—45.05% Gilead Sciences, Inc.(a) Microsoft Corp. Harman Intl Industries, Inc. Johnson & Johnson Southern Co. Verizon Communications Inc. Quest Diagnostics Inc. Tumi Holdings Inc.(a) Philip Morris Intl, Inc. QLogic Corp.(a) U.S. Bancorp Acacia Research Corp. Ruckus Wireless, Inc.(a) Core Laboratories N.V. Schlumberger Ltd. Wal-Mart Stores, Inc. Berkshire Hathaway Inc., Class B(a) EMC Corp. The PNC Financial Service Group, Inc. Coach, Inc. Praxair, Inc. Ansys, Inc.(a) Wisconsin Energy Corp. Altera Corp. Accenture plc, Class A Rockwell Collins, Inc. CME Group Inc. JPMorgan Chase & Co. American Express Co. Occidental Petroleum Corp. M&T Bank Corp. Expeditors Intl of Washington W.W. Grainger Inc. Fastenal Co. Total common stocks (Cost $49,819,594) Number of shares Investment companies—0.47% Value Exchange Traded Funds—0.47% Vanguard Total World Stock Index Fund (ETF) $ Total investment companies (Cost $283,758) Principal amount Repurchase agreement — 4.54% Value Fixed Income Clearing Corporation, 0.00%, dated 06/30/2015, due 07/01/2015, repurchase price $2,726,969, (collaterized by Federal Home Loan Bank, value $2,781,625, 3.18%, due 12/06/2032) (Cost $2,726,969) $ Total Investments—97.93% (Cost $52,830,321) Cash, Other Assets less Liabilities—2.07% Net Assets—100.00% $ (a) Non-income producing. ADR American Depositary Receipt See Notes to Schedules of Investments. Notes to Schedule of Investments 06/30/15 (UNAUDITED) NOTE ONE | ORGANIZATION Ariel Investment Trust (the “Trust”) is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. Ariel Fund, Ariel Appreciation Fund, Ariel Focus Fund, Ariel Discovery Fund, Ariel International Fund and Ariel Global Fund (the “Funds”) are series of the Trust. Ariel Focus Fund is a non-diversified Fund, all other Funds are diversified. The Funds issue two classes of shares: an Investor Class and an Institutional Class. NOTE TWO | SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant policies related to investments of the Funds held at June 30, 2015. Securities valuation—Securities for which market quotations are readily available are valued at the last sale price on the national securities exchange on which such securities are primarily traded and, in the case of securities reported on the Nasdaq system, are valued based on the Nasdaq Official Closing Price. If a closing price is not reported, a security shall be valued using i) the closing price on another exchange on which the security traded (if such price is made available by the pricing vendor) or ii) securities for which reliable bid and ask quotations are available are valued at the mean between bid and ask prices. Securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by or under the direction of the Board of Trustees. Certain common stocks that trade on foreign exchanges are subject to valuation adjustments to account for the market movement between the close of a foreign market in which the security is traded and the close of the New York Stock Exchange. In the event the Funds become aware of a significant event that may materially affect the value of a security, a fair value of such security will be determined in accordance with procedures established by the Board of Trustees. Debt securities having a maturity over 60 days are valued at the yield equivalent as obtained from a pricing source or one or more market makers for such securities. Short-term debt obligations having a maturity of 60 days or less are valued at amortized cost, so long as it approximates fair value. Securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by or under the direction of the Board of Trustees. Fair value measurements—Accounting Standards CodificationTM (ASC) 820-10 establishes a three-tier framework for measuring fair value based on a hierarchy of inputs. The hierarchy distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ investments and are summarized below: Level 1 — quoted prices in active markets for identical securities Level 2 — other significant observable inputs (including quoted prices for similar securities, “quoted” prices in inactive markets, dealer indications, and inputs corroborated by observable market data) Level 3 — significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The Funds use valuation techniques to measure fair value that are consistent with the market approach and/or income approach, depending on the type of security and the particular circumstance. The market approach uses prices and other relevant information generated by market transactions involving identical or comparable securities. The income approach uses valuation techniques to discount estimated future cash flows to present value. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2015 in valuing the Funds’ investments carried at fair value: Ariel Fund Ariel Appreciation Fund Ariel Focus Fund Ariel Discovery Fund Level 1 $ Level 2* Level 3 - Fair Value at 06/30/15 $ * As of June 30, 2015, Level 2 investments held are repurchase agreements.See Schedule of Investments. Notes to Schedule of Investments 06/30/15 (UNAUDITED) Ariel International Fund Level 1 Level 2 Level 3 Total Common stocks Consumer discretionary $— $— Consumer staples — — Energy — — Financials — — Health care — — Industrials — — Information technology — — Materials — — Telecommunication services — — Utilities — — Total common stocks $— $— Exchange traded funds — — Repurchase agreement — — Total investments $— Other financial instruments Forward foreign currency contracts $— ) $— ) Ariel Global Fund Level 1 Level 2 Level 3 Total Common stocks Consumer discretionary $— $— Consumer staples — — Energy — — Financials — — Health care — — Industrials — — Information technology — — Materials — — Telecommunication services — — Utilities — — Total common stocks $— $— Exchange traded funds — — Repurchase agreement — — Total investments $— Other financial instruments Forward foreign currency contracts $— ) $— ) There were no transfers between levels for the Ariel Fund, Ariel Appreciation Fund, Ariel Focus Fund, Ariel Discovery Fund, Ariel International Fund and Ariel Global Fund. Transfers between levels are recognized at the end of the reporting period. ^ Forward currency contracts derive their value from underlying exchange rates. These instruments are normally valued by pricing vendors using pricing models. The pricing models typically use inputs that are observed from active markets such as exchange rates. As such, forward currency contracts were categorized as Level 2. The forward currency contracts are reflected at the unrealized appreciation (depreciation) on the contract. See Note Five, Forward Currency Contracts. Foreign currency—Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party. Realized gains (losses) and unrealized appreciation (depreciation) on securities include the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). Forward currency contracts—Ariel International Fund and Ariel Global Fund enter into forward currency contracts to provide the appropriate currency exposure related to protecting the value of securities and related receivables and payables against changes in foreign exchange rates. The primary risk associated with a Fund’s use of these contracts is that a counterparty will fail to fulfill its obligation to pay gains due to the Fund under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties. Forward currency contracts are subject to the translations of foreign exchange rate fluctuations. Contracts are “marked-to-market” daily and any resulting unrealized gains (losses) are recorded as unrealized appreciation (depreciation) on foreign currency translations. The Funds record realized gains (losses) at the time the forward currency contract is settled or closed on the Statement of Operations as realized gain (loss) on foreign currency transactions. Repurchase agreements—The Funds may enter into repurchase agreements with recognized financial institutions and in all instances hold underlying securities as collateral with a value at least equal to the total repurchase price such financial institutions have agreed to pay. Securities transactions—Securities transactions are accounted for on a trade date basis. NOTE THREE| TRANSACTIONS WITH AFFILIATED COMPANIES If a Fund’s holding represents ownership of 5% or more of the voting securities of a company, the company is deemed to be an affiliate as defined in the 1940 Act. Ariel Fund had the following transactions during the nine months ended June 30, 2015, with affiliated companies: Notes to Schedule of Investments 06/30/15 (UNAUDITED) Share Activity Nine Months Ended June 30, 2015 Security Name Balance September 30, Purchases Sales Balance June 30, 2015 Market value Dividends credited to income Amount of gain (loss) realized on sale of shares Contango Oil & Gas Co. - $ $
